DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 29 October 2021.

Regarding Previous Rejection Under 35 USC § 101
Previous rejection of claims 12, 21-25 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-5, 12, 19-25 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-2, 11-13, 21 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with David Postolski (Reg. No. 67,547) on 27 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 11, 12 have been amended as follows:

1. (Currently Amended) A screen ON-and-OFF state control method realized by a mobile terminal, wherein the mobile terminal comprises a processor and a memory, the screen ON-and-OFF state control method comprising:
during a distance detection through a far-channel Infrared (IR) detection, when a timing start condition for a near-channel IR detection has been met, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection; and
controlling, by the processor, ON and OFF states of a screen of the mobile terminal in accordance with a distance detection result of the near-channel IR detection,
wherein a transmission power of an IR light beam corresponding to the far-channel IR detection is greater than a transmission power of an IR light beam corresponding to the near-channel IR detection,
wherein during the distance detection through the far-channel IR detection, when 
receiving, by the processor, a timing signal from a timer, the timing signal being transmitted by the timer at a predetermined frequency;
upon the receipt of the timing signal, determining, by the processor, the ON state or the OFF state of the screen of the mobile terminal; and 
when the screen of the mobile terminal is in the ON state, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection.

11. (Currently Amended) A mobile terminal, comprising a processor, a memory, and a screen ON-and-OFF state control program stored in the memory and executed by the processor, wherein the processor is configured to execute the screen ON-and-OFF state control program so as to implement a screen ON-and-OFF state control method, the screen ON-and-OFF state control method comprising:
during a distance detection through a far-channel Infrared (IR) detection, when a timing start condition for a near-channel IR detection has been met, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection; and
controlling, by the processor, ON and OFF states of a screen of the mobile terminal in accordance with a distance detection result of the near-channel IR detection,
wherein a transmission power of an IR light beam corresponding to the far-
wherein during the distance detection through the far-channel IR detection, when the timing start condition for the near-channel IR detection has been met, the interrupting, by the processor, the far-channel IR detection and enabling the near-channel IR detection for the distance detection comprises:
receiving, by the processor, a timing signal from a timer, the timing signal being transmitted by the timer at a predetermined frequency;
upon the receipt of the timing signal, determining, by the processor, the ON state or the OFF state of the screen of the mobile terminal; and
when the screen of the mobile terminal is in the ON state, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection.

12. (Currently Amended) A non-transitory computer-readable storage medium storing therein a screen ON-and-OFF state control program, wherein the screen ON-and-OFF state control program is executed by a processor so as to implement a screen ON-and-OFF state control method realized by a mobile terminal, the screen ON-and-OFF state control method comprising:
during a distance detection through a far-channel Infrared (IR) detection, when a timing start condition for a near-channel IR detection has been met, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection; and

wherein a transmission power of an IR light beam corresponding to the far-channel IR detection is greater than a transmission power of an IR light beam corresponding to the near-channel IR detection,
wherein during the distance detection through the far-channel IR detection, when the timing start condition for the near-channel IR detection has been met, the interrupting, by the processor, the far-channel IR detection and enabling the near-channel IR detection for the distance detection comprises:
receiving, by the processor, a timing signal from a timer, the timing signal being transmitted by the timer at a predetermined frequency;
upon the receipt of the timing signal, determining, by the processor, the ON state or the OFF state of the screen of the mobile terminal; and
when the screen of the mobile terminal is in the ON state, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection.

Allowable Subject Matter
Claims 1, 3-5, 11-12, 14-20, 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 11, 12, the prior art of record does not show or suggest the combination of the following limitations: “wherein during the distance detection through the far-channel IR detection, when the timing start condition for the near-channel IR detection has been met, the interrupting, by the processor, the far-channel IR detection and enabling the near-channel IR detection for the distance detection comprises: receiving, by the processor, a timing signal from a timer, the timing signal being transmitted by the timer at a predetermined frequency; upon the receipt of the timing signal, determining, by the processor, the ON state or the OFF state of the screen of the mobile terminal; and when the screen of the mobile terminal is in the ON state, interrupting, by the processor, the far-channel IR detection, and enabling the near-channel IR detection for the distance detection”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Kim et al. US Patent Application Publication No. 2012/0157044 teaches 

2.	Shim et al. US Patent Application Publication No. 2018/0189468 teaches mobile terminal and method for controlling same.

3.	Mihara et al. US Patent Application Publication No. 2002/0126879 teaches image recognition apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

February 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633